Citation Nr: 0601834	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-34 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to July 1969.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a January 2000 
rating decision of the Columbia, South Carolina RO that 
granted service connection for PTSD and assigned a 30 percent 
rating, effective April 26, 1999, which was the date the 
claim was received.  In a November 2000 rating decision, the 
RO increased the rating to 50 percent, effective April 26, 
1999.  The matter remains in controversy as less than the 
maximum available benefit was awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In September 2005, the veteran and his 
spouse testified before the undersigned at the RO (Travel 
Board hearing); a transcript of this hearing is of record.  
At the hearing, the veteran submitted additional evidence and 
a statement waiving initial RO consideration of the evidence.


FINDINGS OF FACT

1.  Prior to June 10, 2002, the veteran's PTSD was manifested 
by moderate symptoms that included sleep disturbance, 
nightmares, depression, irritability, anxiety, and avoidance 
behavior that was productive of occupational and social 
impairment with reduced reliability and productivity.

2.  From June 10, 2002, to the present, the veteran's PTSD 
was manifested by severe symptoms that included near 
continuous anxiety and depression affecting his ability to 
function independently, appropriately, or effectively; 
difficulty in adapting to stressful conditions including work 
or work like settings; daily irritability and anger; impaired 
concentration, memory, and comprehension; anger outbursts; 
and an inability to establish and maintain effective 
relationships that is productive of occupational and social 
impairment with deficiencies in most areas.

3.  As of August 1, 2003, PTSD precluded the veteran from 
obtaining and retaining all forms of substantially gainful 
employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 50 percent prior to June 10, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp 
2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for entitlement to a disability rating of 70 
percent, but no higher, for PTSD, for the period from June 
10, 2002 to present, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).

3.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have been met, effective August 1, 2003.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA   

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi , 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The November 2000 statement of the case (SOC) and 
supplemental SOCs (SSOCs) in January 2002, April 2002, June 
2003, March 2005, and May 2005 (as well as letters in 
December 2002 and September 2003) properly provided content-
complying VCAA notice on the downstream issue of increased 
initial rating assigned with the grant of service connection.  
See VAOPGCPREC 8-2003 (December 2003).  The veteran has had 
ample opportunity to respond.  The Board also notes that the 
letters implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was advised to identify any source of evidence and that VA 
would assist him in requesting such evidence.  The Board 
believes that a reasonable inference from such communications 
was that the veteran must also furnish any pertinent evidence 
he himself may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  As discussed 
above, the appellant was provided content-complying notice.  
He was given ample time to respond and the claim was 
subsequently readjudicated.  See May 2005 SSOC.  

Regarding the duty to assist, VA and, to the extent possible, 
the veteran's private treatment records have been secured.  
The veteran was examined by VA several times.  He has not 
identified any pertinent records that remain outstanding.  
VA's duty to assist is met. 

II. Factual Background

A record of treatment in April 1999 indicates that the 
veteran reported having a short temper particularly when 
children were involved.  He also reported that he did not 
like being around people and that he had difficulty with 
thinking and concentration.  The psychologist indicated that 
the veteran had difficulty with anger, irritability, rage, 
employment, and authority figures.  The veteran had a low 
tolerance for stress, intrusive thoughts and memories, 
flashbacks, and a loss of interest in pleasurable activities.  

A record of VA treatment in April 1999 noted similar 
symptoms.  The veteran reported sleep disturbance, 
nightmares, intrusive thoughts - hourly, avoidance people and 
crowds, irritability, anger, depression crying periods, 
severe anxiety at times, hypervigilance, exaggerated startle 
response, and passing suicidal thoughts.  The psychologist 
noted that the veteran had a depressed mood, anxiety, 
suspiciousness, panic attacks several times per week, 
decrease in work efficiency, reduced reliability and 
productivity, short term and long term memory problems, 
disturbance of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  In August 1999, the veteran reported getting 
depressed for several days at a time, thoughts of combat, and 
some wakefulness at night.

On July 1999 VA examination, the veteran reported having 
difficulty with anger, irritability, sleeping, flashbacks, 
and nightmares once or twice a month.  He indicated that he 
had very few friends and crowds made him nervous.  He 
reported that he had a temper and got mad easily.  The 
examiner indicated that the veteran experienced moderate 
symptoms of PTSD with some occasional nightmares and 
flashbacks, avoidance behavior, anger and irritability, 
exaggerated startle response, and social isolation.  A GAF 
score of 55 was assigned.  

A March 2000 clinical summary from T.Z., MS, a readjustment 
counseling therapist, indicates that the veteran had been in 
group therapy for the past twelve-months.  The therapist 
indicated that the veteran's PTSD was severe and that he was 
barely able to work.  He noted the veteran's ability to 
concentrate, focus, sleep through the night without 
nightmares, and function normally around others had 
deteriorated some.  The veteran was very isolated, even from 
his family and did whatever he could to avoid contact with 
others.  The counselor indicated that the veteran's PTSD was 
manifested in every aspect of his life with classic avoidance 
behavior, intrusive thoughts, and nightmares.  He also 
indicated that the veteran had a short fuse even though he 
could appear to be very calm.  He stated that, given the 
right circumstances at work, the veteran could be volatile 
and pose a threat to others.

A record of VA treatment in July 2000 indicates the veteran 
continued to report intrusive thoughts, anger, anxiety, 
irritability, and difficulty sleeping.  The veteran reported 
that when he got angry at work or home he took it out on 
whoever was there.  He reported flash thoughts of homicidal 
action, which he tried to avoid.  The veteran indicated that 
he stopped hunting because he would go into combat mode.  

On July 2000 VA examination, the veteran indicated that he 
had two good friends and several associates.  He reported 
seeing his friend and fishing several times a week.  The 
veteran's mood was mildly dysphoric and he was devoid of 
auditory or visual hallucinations or delusions.  There was no 
evidence of homicidal or suicidal ideation.  His memory was 
mildly impaired.  The examiner indicated that the veteran 
exhibited moderate symptoms associated with PTSD that 
included decreased concentration, problems with anger and 
isolation, flashbacks, sleep disturbances, and occasional 
nightmares.  His social adaptability and interactions with 
others appeared to be moderately impaired.  His ability to 
maintain employment and perform job duties in a reliable, 
flexible, and efficient manner was moderately impaired.  A 
GAF score of 58 was assigned.  

Records of treatment in May and October 2000 did not contain 
any new complaints.  The psychologist indicated that the 
veteran had intrusive memories, flashbacks, nightmares, 
anxiety reactions, significant memory loss, periods of 
depression, anger, irritability, and rage.  He indicated that 
the veteran's symptoms appeared throughout all aspect of his 
life.

A November 2000 psychotherapy record indicates the veteran 
continued to have trouble sleeping and nightmares.  He 
indicated that his concentration and memory were variable at 
times, which made it difficult for him to cope with everyday 
stress.   A GAF score of 50 was assigned.  A December 2000 
psychiatric note notes that the veteran denied suicidal or 
homicidal ideation and feeling depressed.  

A January 2001 statement from T.Z. indicates that the 
veteran's PTSD symptoms continue to impair him and inhibit 
him from being able to improve and be promoted at work, which 
angered the veteran and exacerbated his PTSD, which made him 
potentially volatile at work.  The therapist indicated that 
the veteran's PTSD impaired his ability to have close and 
meaningful relationships with family or friends.  The veteran 
reportedly had sleep disturbance, nightmares, awoke every two 
hours, and was hyper vigilant.  

February 2001 counseling notes from the veteran's 
psychologist indicate that the veteran reported disturbing 
thoughts, memories, and nightmares of Vietnam.  He reported 
feeling distant and cut off from people and unable to have 
loving feelings for those close to him.  The psychologist 
indicated that the veteran had a loss of interest in 
activities he once enjoyed, anger, irritability, and problems 
thinking and concentrating.

An April 2001 VA assessment indicates the veteran reported 
being more alone in the last two months.  He reported being 
anxious, depressed, and having crying spells.  He reported 
occasional nightmares, flashbacks, intrusive thoughts, 
depression, and some anger and irritability.  He indicated 
that he did not talk at would and that he could not tolerate 
stress.  A GAF score of 48 was assigned.  His psychologist 
indicated that the veteran's PTSD was severe and that he 
might not be able to work much longer due to his symptoms.  A 
February 2002 notation added to the record by the veteran's 
physician notes his agreement.  

On August 2001 VA examination, the veteran reported that he 
went to his physician every three months for medications 
related to PTSD and participated in group and individual 
therapy.  He reported being employed in machine maintenance 
with the same company for nearly 30-years.  He reporting 
having mood swings and indicated that his contact with 
coworkers varied between saying no more than 10 words to them 
during an entire week to being more interactive.  There was 
no evidence of auditory or visual hallucinations, and he 
denied suicidal or homicidal ideation.  The veteran's memory 
was intact.  The examiner noted that the veteran exhibited 
moderate symptoms of PTSD, which included isolation from 
family, decreased sleep, nightmares three times a month, mood 
swings, and irritability.  The veteran's adaptability and 
interactions with others appeared to be moderately impaired 
and his ability to maintain employment and perform job duties 
in a reliable, flexible, and efficient manner appeared 
moderately impaired.  A GAF score of 55 was assigned.  

In January 2002, that the veteran reported that he was more 
depressed over the holidays and that little things set him 
off.  The physician noted that the veteran was more depressed 
than in his last visit.  In February 2002, the veteran's 
complaints were similar to previous reports.  The 
psychologist noted that the veteran was isolated and detached 
from others.  The veteran had troubled relationships and a 
loss of interest in activities.  

A February 2002 statement from M. F. indicates that the 
veteran completed a twelve-week program.  He noted that the 
veteran's most prominent symptoms were extreme anxiety, sleep 
disorder, depression, intrusive thoughts, isolation, 
anger/rage, and emotional numbness.  He indicated that the 
veteran's PTSD made it very difficult and stressful for him 
to continue functioning at work.  

On June 10, 2002, the veteran's psychologist reported that 
the veteran continued to avoid and isolate, and that he 
stayed tense and anxious due to TV/news reports.  He also 
indicated that the veteran had near continuous anxiety and 
depression affecting the ability to function independently, 
appropriately, or effectively and had difficulty in adapting 
to stressful conditions.  A GAF score of 44 was assigned.  

In October 2002, the veteran's psychotherapist indicated that 
the veteran reported increased PTSD symptoms.  He reported 
daily anxiety, depression, irritability, and anger.  He 
indicated that he often was not able to tolerate the stress 
of working and felt like walking out on the job.  He 
indicated that he was a loner, even with his wife.  The 
therapist noted that concentration, memory, comprehension, 
and at times judgment were affected by PTSD symptoms.  A GAF 
score of 46 was assigned.  

A November 2002 summary from M.F., was consistent with his 
February 2002 report.  He also noted that the veteran could 
no longer work able to work out on the floor with more people 
and that he could only function in relative isolation at 
work.  His work demanded a level of concentration that was 
increasingly more difficult for the veteran to achieve.  The 
veteran reported that he no longer had any hobbies or 
interests and that socially he had very few friends.  He 
reported that he did not go out to shopping centers, movies, 
or restaurants.  

In February 2003, the veteran reported that he avoided 
people, even his wife at times, to reduce his anxiety, anger, 
and irritability.  He complained of difficulty working due to 
irritability, anger, and anxiety, and tried to work alone as 
much as possible.  He reported getting aggravated while 
driving and that he felt like "flying off the handle".  His 
memory, concentration, comprehension, and at times judgment 
were affected by PTSD on a daily basis.  The psychologist 
indicated that the veteran would not be able to work much 
longer due to PTSD symptoms.  He noted that the veteran had 
near continuous panic and depression affecting his ability to 
function appropriately or effectively.  He had impaired 
impulse control and could be dangerous to self and others if 
provoked and that at times he was easy to provoke.  He had 
difficulty in adapting to stressful circumstances including 
work or work like settings.  He was unable to establish or 
maintain effective relationships with others.  A GAF score of 
45 was assigned.  A March 2003 psychiatry record indicates 
that the veteran reported that his sleep has improved with 
medication.  He still reported anger outbursts but indicated 
that Haldol helped.  He limited his time watching the news 
due to coverage of the war in Iraq and he denied suicidal and 
homicidal thoughts.  Suicidal and homicidal thoughts were 
denied.  A GAF score of 46 was assigned.  

On May 2003 VA examination, the veteran reported insomnia, 
nightmares, daily intrusive thoughts that have increased 
since the war in Iraq, and hyper vigilance.  He indicated 
that he avoided large crowds and that he was paranoid in 
crowds.  He indicated that he had problems with irritability 
and road rage.  He reported decreased concentration and 
memory, periods of increased depressed feelings and 
irritability, and isolation.  He denied frank auditory or 
visual hallucinations, delusions, and suicidal ideation.  The 
examiner noted that the veteran continued to have problems 
with insomnia, nightmares, flashbacks, intrusive thoughts, 
hypervigilance, exaggerated startle response, sense of 
estrangement from others, a desire to isolate, irritability, 
decreased concentration and memory, and avoidance.  He noted 
that there had bee little change in his symptoms since his 
last evaluation.  The veteran did report that he had more 
fear of losing his temper at work due to conflicts with 
management.  His social adaptability and interactions with 
others was considerable and at times severely impaired due to 
his problems with irritability, anxiety, and desire to 
isolate.   His flexibility, adaptability, and efficiency in 
an industrial environment were severely impaired due to his 
problems with irritability and decreased concentration and 
memory.  He estimated that the veteran's overall level of 
disability was severe.  A GAF score of 54 was assigned.  

In August 2003, the veteran reported that he had been out of 
work for a month due to a back disability.  He reported that 
his PTSD had not been too bad because he was away from work 
stress and the people that set it off.  The physician 
indicated that the veteran's PTSD produced moderate to severe 
impairment.  In November 2003, the veteran reported that war 
news upset him and increased his PTSD symptoms.  He reported 
that his sleeping ability and nightmares were varied.  He 
indicated that he avoided people and crowds, and that he had 
anxiety sweats.  His psychologist indicated that he was 
probably unemployable due to PTSD symptoms alone.  He noted 
that the last GAF score was 47.

In April 2004, a nurse practitioner saw the veteran for 
medication management.  He indicated that his medication had 
helped his depression a little bit.  He denied suicidal or 
homicidal ideation.  His mood was slightly anxious and 
depressed.  A GAF score of 48 was assigned.  August and 
September 2004 individual therapy notes indicate that he 
veteran had no new hobbies since he retired.  He reported 
that he felt pretty depressed when he was not working and 
that he had some suicidal ideation at times.  The physician 
indicated that the veteran was moderately depressed but 
rational with good self-care.  A GAF score of 54 was 
assigned.  

A November 2004 psychiatric diagnostic interview indicated 
that the veteran's medication was effective with sleep, 
depression, and irritability.  He still reported nightmares, 
but they were somewhat reduced.  The psychiatrist indicated 
that the veteran became withdrawn when discussing intrusive 
memories of combat.  There was no evidence of suicidal or 
homicidal ideation and he was not considered a danger to 
himself or others.  

Psychotherapy notes in November 2004 indicate that the 
veteran reported that he had periods of anxiety.  The veteran 
reported that he had thoughts of harming others when he was 
provoked and that at times he was easy to provoke.  He 
recalled an incident when he became so angry after another 
driver called him a name and that he approached the car and 
challenged to other driver to get out of the car.  His 
psychologist indicated that the veteran's memory, 
concentration, comprehension, and at times judgment were 
affected on a daily basis by PTSD symptoms.  He indicated 
that the veteran had occupational and social impairment with 
deficiencies in most areas of his life including work, 
thinking, mood, and family relations.  He had nearly daily 
anxiety-depression-anger periods affecting his ability to 
function appropriately or effectively.  He had difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships with others.  
The psychologist indicated that to require the veteran to 
work would increase the probability of harm to self and 
others.  The last GAF score was 49.

On February 2005 VA examination, the veteran indicated that 
his symptoms had improved with medications but that he still 
had difficulty sleeping, nightmares three to four times a 
week, mild flashback symptoms, and intrusive thoughts daily.  
The veteran reported that he did not have any friends, 
avoided crowds, isolated himself from his family, and had 
generalized anxiety and anger control problems.  He denied 
emotional blunting and hyper vigilance.  The examiner 
indicated that the veteran demonstrated adequate attention 
and was not distractible.  He did not demonstrate difficulty 
in perseveration or in achieving or maintaining the tasks 
set.  The veteran's memory was within normal limits.  The 
veteran denied depression and suicidal or homicidal ideation 
or plan.  The physician stated that the veteran's 
presentation was consistent with that observed during the May 
2003 VA examination and that the veteran demonstrated a 
moderate degree of impairment in occupational functioning.  
His overall level of disability was moderate.  A GAF score of 
55 was assigned.  

An April 2005 psychiatric evaluation by P.M., M.D., indicates 
that the veteran reported repeated distressing memories and 
dreams, flashbacks two or three times a week, difficulty 
sleeping, irritability with some anger outbursts, and intense 
emotional distress when exposed to reminders of Vietnam 
events.  He indicated that he was losing interest in 
activities and becoming increasingly withdrawn socially.  He 
also reported being sad, apathetic, and generally depressed.  
The veteran's wife indicated that he was more irritable, 
depressed, and withdrawn.  Dr. P. M. indicated that any 
normal working environment would exacerbate the veteran's 
PTSD symptoms and stated that it would be dangerous for him 
to work around machinery, etc, due to his distractibility, 
easy startle, and irritability.  He indicated that the 
veteran was also having symptoms of anhedonia, apathy, easy 
fatigue, and sleep problems due to PTSD.  Dr. P. M. did not 
believe the veteran had the mental reserve to learn any kind 
of new occupation and that he certainly could not deal with 
the public.  He was not a candidate for the active work force 
due to PTSD.  A GAF score of 45 was assigned.  

February and July 2005 psychiatric diagnostic interviews 
indicate that not much had changed since November 2004.  The 
veteran's symptoms were no worse than before and a GAF score 
of 45 was assigned.  

An updated September 2005 summary from M.F. indicates that 
the veteran's most prominent symptoms are extreme suppressed 
anger and rage, relational issues, extreme anxiety, sleep 
disorder, depression, intrusive thoughts, isolation, and 
emotional numbness.  He indicated that the veteran's ability 
to function normally was totally impaired due to PTSD.  He 
indicated that the veteran's mood was too volatile for him to 
be around others on any extended basis.  There was no way the 
veteran could safely perform in the work environment solely 
based on the PTSD issues that affected his mood and his 
ability to be around others.  

In September 2005, the veteran testified that his PTSD 
impacted him socially because he did not like to go out and 
preferred to be at home by himself.  He stated that he had 
nightmares, was anxious, and easily depressed.  His wife 
testified about the impact of the veteran's PTSD on his 
family life.  

III. Legal Criteria 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.   

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assignable when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
relevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like situation); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is assignable when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.
In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).

IV. Analysis

Here, the record reasonably establishes that a "staged" 
rating of 70 percent is warranted from June 10, 2002, to the 
present.  See Fenderson, supra.  Prior to that date, the 
veteran's disability, due to PTSD, warrants no more than a 50 
percent rating.

During the period prior to June 10, 2002, the veteran's 
symptoms and the impact they had occupationally and socially 
appeared to be relatively static.  He reported numerous 
complaints that included occasional nightmares, difficulty 
sleeping, occasional crying spells, intrusive memories, 
anger, irritability, anxiety, and variable concentration and 
memory problems.  In April 1999, his psychologist noted that 
his symptoms produced a decrease in work efficiency and 
reduced reliability and productivity, which is directly in 
line with the criteria for a 50 percent rating.  In addition, 
the opinion of VA examiners in July 2000 and August 2001 was 
that the veteran's symptoms were productive of moderate 
impairment in his ability to interact and perform job duties.  
All of these comments are consistent with the veteran's GAF 
scores, which were varied but predominantly in the range of 
55.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score between 51 and 60 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

While there is some indication in records in March 2000 and 
April 2001 that the veteran's PTSD was severe and severely 
impacted his work, these records are not consistent with 
other contemporaneous records or GAF scores.    

It was not until June 10, 2002, that there was more 
substantial evidence of a change in the veteran's disability 
picture that more closely resembled the criteria for a 70 
percent rating.  While the veteran continued to report the 
same symptoms as before, the evidence from that point on 
indicated these symptoms escalated and severely impaired the 
veteran's his social and occupational functioning.  This was 
clearly shown in comments by the May 2003 VA examiner, who 
indicated that even though there was little change in the 
symptoms since the last evaluation, the veteran had severe 
social and industrial impairment due to PTSD.   The Board 
finds that the first record to clearly reflect this was on 
June 10, 2002.  At that time, the veteran's psychologist 
noted that the veteran had near continuous anxiety and 
depression affecting his ability to function independently, 
appropriately, or effectively, and assigned a GAF score of 
44.  The Board also notes this particular record marked the 
beginning of a trend of GAF scores in the 40s.  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
severe symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  There were also more 
consistent references to severe PTSD and the serious 
detrimental affect it had on his employment including the 
impact it would have on him if he returned to work after he 
stopped in July 2003 (due to a physical disability not at 
issue here).  

At no time pertinent to this appeal has the veteran's PTSD 
been shown to warrant a 100 percent rating.  There has never 
been evidence that the veteran experienced delusions or 
hallucinations, was unable to maintain minimal hygiene, 
demonstrated grossly inappropriate behavior, was a persistent 
danger to self or others, or demonstrated any other sort of 
behavior that rendered him totally impaired socially and 
occupationally.  Despite his many symptoms, he still 
maintained relationships, albeit poor at times, with members 
of his family and was considered rational. 

In sum, the Board concludes that the preponderance of the 
evidence indicates that the veteran's PTSD did not warrant a 
rating in excess of 50 percent prior to June 10, 2002, but 
that from that date to the present, his PTSD warrants a 70 
percent rating.  

Although the issue of entitlement to TDIU has not been 
adjudicated by the RO, it is not prejudicial to the veteran 
in light of the favorable outcome of this matter. As 
discussed above, the veteran's PTSD is rated as 70 percent 
disabling.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service- 
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record discloses that because of a back disability the 
veteran last worked in July 2003. Notwithstanding this 
nonservice-connected condition, the veteran also appears 
precluded from gainful employment because of service-
connected PTSD. At the time of an August 2003 VA outpatient 
visit, the examiner concluded that the veteran probably was 
unemployable due to PTSD symptoms alone. In November 2003, a 
VA psychologist opined that to require the veteran to work 
would increase the probability of harm to self and others. 
P.M., M.D., reported in April 2005 that the veteran was not a 
candidate for the active work force due to PTSD. 

Accordingly, given the severity of the veteran's PTSD 
symptoms and their effect on the veteran's ability to work, 
the Board concludes that the evidence supports the claim for 
a total disability rating based on individual 
unemployability. The benefit of the doubt again is resolved 
in the veteran's favor.38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).


ORDER

An initial rating in excess of 50 percent for PTSD prior to 
June 10, 2002, is denied.

An initial rating of 70 percent for PTSD from June 10, 2002, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

A total disability rating based on individual unemployability 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


